DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendments are to correct claim dependencies that were not changed when creating the instant claims from the French priority.  The French claims had independent claim 9 which corresponds to instant claim 10, however the dependencies there after were not also changed accordingly.  

The application has been amended as follows: 

Amend claim 11 as follows:
	11) The gantry according to claim 10,…

Amend claim 12 as follows:
	12) A machine for manufacturing crude parts from ceramic material by stereolithography by successively curing layers of a thermosetting paste by irradiation according to a predefined pattern for each layer, the machine comprising:
- a frame surrounding a horizontal working tray including a working surface;
- a gantry as defined in claim 10; and
- a laser irradiation device facing the working tray to irradiate each layer once the layer is spread so as to cure the layer according to the pattern previously defined before spreading the following layer, the following layer being cured according to the predefined pattern.

Amend claim 13 as follows:
	13) A machine for manufacturing crude parts from ceramic material by stereolithography by successively curing layers of a thermosetting paste by irradiation according to a predefined pattern for each layer, the machine comprising:
- a frame surrounding a horizontal working tray including a working surface;
- a gantry as defined in claim 11; and
- a laser irradiation device facing the working tray to irradiate each layer once the layer is spread so as to cure the layer according to the pattern previously defined before spreading the following layer, the following layer being cured according to the predefined pattern.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the device of claim 1 which requires the paste distributing component to consist of the claimed features in the last wherein clause, which include a folded upper portion.  The closest prior art is Brunermer (US 2012/0266815) and Adcock (US 2019/0210281).  The teach bendable and foldable recoaters but not as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743